Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise and the issues are .the same in all material respects as those the subject of Bluefries New York, Inc. v. United States (39 Cust. Ct. 79, C. D. 1909), the protest was dismissed, and the matter was remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U. S. C. § 2636 (d)). United States v. William Heyer, 31 C. C. P. A. 111, C. A. D. 259, followed.